CONFESSION OF ERROR

PER CURIAM.
Based on the State’s confession of error filed in this cause, as well as an independent review of the record, we reverse the trial court’s order revoking Ruben Adol-phus Symonette’s probation because the revocation order does not conform to the trial court’s oral pronouncement at the revocation hearing. See Corona v. State, 642 So.2d 667, 668 (Fla. 3d DCA 1994). This case is thus remanded with instructions that the trial court correct the revocation order to reflect that Symonette did not fail to pay court costs.
Reversed and remanded.